DETAILED ACTION
           
Remarks
	This Office Action fully acknowledges Applicant’s arguments filed on July 30th, 2021.  Claims 1-6 are pending.  Claim 6 is newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the top face".  There is insufficient antecedent basis for this limitation in the claim.
The present claims merely provide a waveguide with first and second portions, and do not provide to relatively define the waveguide by way of its geometry/shaping and coincident faces (i.e. top, bottom, side) and particular recited relationships therewithin so as to particularly define the sought, relative orientation of the parts and element(s) connected thereto.
Clarification is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-3 and 6 is/are rejected under pre-AIA  35 U.S.C. 102a1 as being anticipated by Metspalu et al. (US 2001/0003043), hereafter Metspalu.
With regard to claim 1, Metspalu discloses a method of excitation of a biochip device, comprising providing an optical waveguide with a non-directional optical coupling element (given by a frosted edge on a first portion of the waveguide; see claim 13 of Metspalu; further, such frosted edge is constituted as a top face of the waveguide, as in claim 6) and is configured to couple incident light out-of-plane excitation light to light propagating in the optical waveguide, the non-directional optical coupling element having a disordered spatial distribution of refractive index (in which the frosted edge on the waveguide provides for such disordered distribution, and commensurate with 

With regard to claim 1, Metspalu discloses a biochip device comprising a multimode waveguide 1 that is a plate of material with a thickness in a range supporting multiple light-propagating modes at the excitation wavelength, the multimode waveguide .
                                   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 4-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Metspalu in view of Weisbuch (US 2005/0201899).
Metspalu has been discussed above, wherein Metspalu discloses that a prism 8 may be provided on top of an index matching layer 9 for directing the light beam into the waveguide and the index matching layer providing to minimize translation loss of light from the prism to the support as the index matching layer has a matching refractive index with respect to the prism and the waveguide, and Metspalu discloses providing light for exciting four spectrally distinct fluorescently-labeled nucleotides by an individual light source or separate lasers (pars. [0013,0014], fig. 4, for example)

Weisbuch discloses a device for supporting chromophore elements (abstract).  Weisbuch discloses that means for absorbing are provided in the form of dyes dispersed in layer 12 so as to provide a filtering functionality and having efficiency in luminescence that is particularly low in the spectral band under consideration so as to convert the interfering guided light into heat (pars. [0019,0060], figs., for example).
It would have been obvious to modify Metspalu to include a means for absorbing light such as taught by Weisbuch in order to provide a filtering functionality and having efficiency in luminescence that is particularly low in the spectral band under consideration so as to convert the interfering guided light into heat in a likewise desired optical waveguide biochip system to that of Metspalu, as well as in such an interposed between orientation wherein the filter is disposed on the index-matching layer provides an obvious, analogous arrangement to Metspalu and the arrangement of the index-matching layer and the prism, which provides to direct filtered light within the waveguide support and to then particularly interact with the chromophore elements so as to optically investigate the biological binding assays thereat as likewise appreciated by Metspalu to offer an alternative arrangement coincident with the chosen light source(s) as to excite desired fluorescently-labeled nucleotides and avoid background noise in the detected emissions.



Response to Arguments
Applicant's arguments filed July 30th, 2021 have been fully considered but they are not persuasive.
With regards to claims 1-3 rejected under 35 USC 102a1 as being anticipated by Metspalu, Applicant traverses the rejection.
Applicant asserts that Metspalu does not disclose the non-directional optical coupling element arranged and configured as claimed, and wherein the incoming light being provided to the optical waveguide is from a plurality of directions into the optical waveguide, and receiving and diffusing excitation light as claimed.
Applicant asserts that the frosted edge in Metspalu is not designed to diffuse excitation light coming from a plurality of directions into the waveguide.  Applicant asserts that Metspalu provides that the light must enter the waveguide support under a certain angle to generate total internal reflection.
	Applicant thereby asserts that even if the frosted edge of Metspalu could be construed as a non-directional optical coupling element, the frosted edge is not configured to diffuse light that comes into the waveguide from a plurality of directions.
	Examiner asserts that the light coming under a certain angle to generate total internal reflection and incoming light being provided to the optical waveguide from a plurality of directions into the optical waveguide are not mutually exclusive aspects, and both are able to exist concurrently, and wherein the method of Metspalu discloses that both the incoming light is provided in a plurality of directions and under a certain angle (light beams/photons are entering at a plurality of directions which are under a certain/critical 
		Additionally, there is no such question or doubt as to the validity of the frosted edge portion of Metspalu constituting a non-directional optical coupling element as claimed, as frosted glass is clearly understood and known for providing such light diffusion, and further, Applicant’s own specification details the use of such a frosted portion as such (see pars. [0037-0040] of Applicant’s pre-grant publication US 2019/0257756, for example).
	Furthermore, and to Applicant’s argument that the frosted edge of Metspalu will scatter large amounts of incoming light out of the waveguide and will also excite wavguide modes of low efficiency, in opposition to the possible angular optimization with a polished edges, are not persuasive as such arguments are not commensurate in scope with the claims wherein the claims do not particularly provide for or necessarily exclude the purported “will scatter large amounts of incoming light” and “waveguide modes of low efficiency” (i.e. the claim doesn’t require some particular threshold amount of scattered light afforded or particular waveguide modes of high efficiency; further noting that such “large amounts” and “low efficiency” are relative terms which are not defined and established).  As previously discussed above, Metspalu provides a commensurately arranged, structured and configured non-directional coupling element as a frosted edge portion, which also coincides with Applicant’s own disclosure to such an element.  The arguments toward the purported differences between the claimed non-directional coupling element and that of Metspalu are unfounded, wherein Metspalu provides a commensurate element as claimed.

	With regard to newly added claim 6, Applicant asserts that Metspalu discloses that the frosted edge is disposed at the side edge of the plate and not the top face of the waveguide.
	New grounds of rejection have been applied over the newly-applied claim 6.
	Examiner asserts that the claims indefinitely define the metes and bounds of the waveguide with such “top face” as discussed above under 35 USC 112 b/2nd paragraph, and the recitation “the top face” lacks proper antecedent basis in the claims wherein Applicant has failed to particularly, relatively define the waveguide with such “the top face.”
	Furthermore, in as much as provided herein, the face at which the frosted edge is disposed in Metspaul fully constitutes being “the top face” of the waveguide as claimed, and, as discussed above, the frosted edge provides for functioning as claimed in claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NEIL N TURK/Primary Examiner, Art Unit 1798